Citation Nr: 1548182	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a sleep disorder, including as due to service-connected posttraumatic stress disorder (PTSD) with mild depression.
 
2. Entitlement to service connection for hypertension, including as due to service-connected PTSD with mild depression and Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966, with service in the Republic of Vietnam.  See DD214; see also June 2005 DPRIS response.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the January 2009 rating decision, the RO denied the Veteran's petitions for entitlement to service connection for hypertension and for sleep apnea.  The Veteran submitted a notice of disagreement (NOD) in July 2009, a statement of the case (SOC) was issued in April 2010, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2010.

This appeal was previously before the Board in September 2012, May 2014, and December 2014.  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, most recently for a new VA examination.  The matter is once again before the Board for appellate consideration of the issue on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.


FINDINGS OF FACT

1. The Veteran's current sleep disorders of sleep apnea and upper airway resistance syndrome were not present during service or for many years thereafter, and are not shown to be causally or etiologically related to any injury, illness, or incident during service, or related to service-connected disability. 

2. Hypertension was not present during service or for many years thereafter, and is not shown to be causally or etiologically related to any injury, illness, or incident during service, or related to service-connected disability. 


CONCLUSIONS OF LAW

1.  Service connection for a sleep disorder, to include as secondary to PTSD, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Service connection for hypertension, to include as secondary to PTSD and Diabetes Mellitus, Type II, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Standard letters sent in October and November 2008 satisfied the duty to notify provisions.  These letters fully addressed the notice requirement in its entirety, which was sent to the Veteran prior to the initial adjudication in July 2009.  The letter informed the Veteran of what evidence was required to substantiate his claims, both on direct and secondary bases, and of his and the VA's respective duties for obtaining evidence.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in October and November 2008, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service VA and private records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including opinions, in May 2012, January and March 2013, and April 2015.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

In December 2014, the Board remanded this matter to the AOJ in order to obtain an expert opinion regarding direct and secondary causation of the Veteran's claimed disorders in relation to his service-connected disabilities.  The Veteran was afforded a VA examination in April 2015 which addressed all remand directives and inquiries, including a thorough review of the case file and a discussion of the article submitted by the Veteran.  See April 2015 VA examination.  Thus, the Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).
II.  Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between a sleep disorder and hypertension to a service connected disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's service-connected disabilities caused or aggravated his sleep disorder and hypertension.



Certain chronic diseases, such as hypertension, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Sleep Disorder

The Veteran is seeking entitlement to service connection for a sleep disorder, to include sleep apnea and upper airway resistance syndrome.  He contends that his current illnesses are due to his service-connected disabilities, including PTSD.  See July 2009 NOD ("Sleep Apnea (Secondary to PTSD)").


Facts

The Veteran's service records were reviewed.  His enlistment examination from September 1962 did not indicate any pertinent abnormalities.  See September 1962 Report of Medical Examination.  There were no documented symptoms, treatment, or diagnoses of sleep-related problems during service.  The Veteran's discharge physical from September 1966 reflects no pertinent medical issues regarding his sleeping or breathing.  See September 1966 Report of Medical Examination.  

Post-service, the Veteran first sought treatment in March 2008 where he was diagnosed with "possible sleep apnea."  See March 2008 VAMC PC - Follow Up.  Thereafter, in September 2008, the Veteran was referred to a CPAP clinic and he participated in a sleep study.  See September 2008 VAMC CPAP Clinic.  He was diagnosed with sleep apnea and prescribed the use of a CPAP mask.  See October 2008 VAMC Pulmonary Consult.  At a follow-up appointment in November 2008, the Veteran indicated that "his mask was the problem," and the device was refitted.  See November 2008 VAMC CPAP Clinic.  At subsequent follow-ups in December 2008 and March 2009, the Veteran's medical compliance percentage was recorded at 59%.  See December 2008 VAMC Pulmonary Outpatient note; see also March 2009 VAMC Pulmonary Outpatient note.  In addition, the Board notes that VAMC "progress notes" for the period of 2008 through 2015 do not include any opinion rendered by the Veteran's treating physician "stat[ing] the link between PTSD and sleep apnea."  See December 2012 VA Form 21-4138.  

The Veteran was first afforded a VA examination for his sleep disorders in May 2012.  See May 2012 VA examination.  The examiner indicated mild obstructive sleep apnea which was documented in a sleep study performed in October 2008.  Id.  The examiner also noted that the Veteran was prescribed a CPAP machine, but "used it only for about a month," and had not used it since 2008.  Id.  The examiner opined that the Veteran's sleep apnea is less likely as not due to or aggravated by the Veteran's service-connected PTSD, noting that there is no medical evidence that sleep apnea is related to PTSD.  Id.  The examiner also referred to the UpTODate medical reference guide for risk factors of the disorder, noting that it included obesity.  Id. 

In a March 2013 VA addendum opinion, after a review of the record the examiner concluded that the Veteran's sleep apnea was not present or diagnosed during active service and therefore "is not directly due to service," and that the disorder "is NOT as least as likely as not due to or aggravated by his service-connected PTSD."  See March 2013 VA examination addendum.  The examiner noted the differences between sleep disruption from PTSD and sleep apnea, which is in "no way physiological or medically connected."  Id. ("obstructive sleep apnea is due to mechanical throat obstruction...while PTSD sleep disruption is caused by nightmares and/or insomnia.")  The examiner further noted that "it is possible to have both sleep disruption and sleep apnea acting as independent processes during sleep."  Id.  

In April 2015, the Veteran was afforded his most recent VA examination for his sleep disorders.  See April 2015 VA examination.  The Veteran was examined and his file was reviewed, noting pertinent medical history of diagnoses of sleep apnea and upper airway resistance syndrome in May 2008, obesity, and that he has not followed up with the sleep clinic or CPAP titration since 2008.  Id. ("he has not used the mask in many years.")  Regarding direct service connection, the examiner concluded that the Veteran's sleep apnea was "less likely than not" related because of the lack of diagnoses or symptoms of the disorder in service.  Id.  Regarding secondary connection, the examiner noted the previous examiner's explanation of the differences between PTSD related sleep disturbances and how those psychological symptoms are "in no way related to the Veteran's dx of sleep apnea syndrome or upper respiratory syndrome."  Id.  The examiner also commented upon the theory of aggravation, noting that the record does not support such a theory because the initial diagnoses of the disorders were mild in severity and there is no documentation indicating a worsening.  Id.




Analysis

Given the evidence of record, the Board finds that service connection for a sleep disorder is not warranted on either a direct, presumptive, or secondary basis.  Initially, the record does not show, nor does the Veteran contend that his sleep disorders began in service.  Rather, as per the March 2008 VAMC treatment records, the Veteran's sleep disorders began around 2008, approximately 40 years after military service.  Furthermore, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  As such, service connection for sleep apnea on a direct or presumptive basis is not warranted. 

With regard to the Veteran's claim that his sleep apnea is secondary to his service-connected PTSD, the May 2012, March 2013, and April 2015 VA examiners specifically opined that the Veteran's sleep disorders were not caused by or aggravated by his PTSD.  As noted above, the March 2013 and April 2015 examiners wrote that the PTSD and sleep apnea are two distinct medical entities and there is no overlap.  The April 2015 VA examiner also wrote that there is no indication of any worsening of the Veteran's sleep disorder symptoms since their 2008 diagnosis, thus rendering moot any argument regarding aggravation.  Moreover, the April 2015 VA examiner identified the Veteran's obesity as a known sleep apnea risk factor, and that the Veteran was non-compliant with his treatment for the disorders.  As the VA examiners, especially the April 2015 VA examiner, offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra. 

While the Veteran contends that his sleep disorders are secondary to his PTSD, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the sleep disorder has multiple potential etiologies, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for sleep apnea is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertension

The Veteran is seeking entitlement to service connection for hypertension.  He contends that his current illnesses are due to his service-connected disabilities of PTSD and diabetes mellitus, type II.  See September 2008 VA Form 21-4138 ("Hypertension (Secondary to Service Connected Type II Diabetes and PTSD)").

Facts

The Veteran's service records were reviewed.  His enlistment examination from September 1962 did not indicate any pertinent abnormalities.  See September 1962 Report of Medical Examination.  There were no documented symptoms, treatment, or diagnoses of high blood pressure or cardiovascular problems during service.  The Veteran's discharge physical from September 1966 reflects no pertinent medical issues, and reveals a blood pressure reading within the optimum range of 128 systolic and 78 diastolic.  See September 1966 Report of Medical Examination.  

Post-service records show that the Veteran was first diagnosed with hypertension at a private facility in December 1999.  See December 1999 F.G. clinic note.  VA and private treatment records demonstrate that the Veteran's hypertension has persisted from this initial diagnosis up to today, but has been "usually adequately controlled" with medication.  See March 2011 VAMC Primary Care Outpatient Note ("The patient's blood pressure is usually adequately controlled.  No medication changes are indicated at this time.")  Throughout the record, there are also numerous discussions about the Veteran's weight in relation to his vitals, such as blood pressure.  See May 2010 VAMC Primary Care Outpatient Note ("Patient has gained weight lately, but is less active. BS 60-160 reported. Bp a little high at times, but not excessively."); see also November 2014 VAMC Primary Care Outpatient Note ("ASSESSMENT: DM, HTN, obesity...PLAN: continue with same meds, try to lose some weight.")

In May 2012, the Veteran was afforded a VA examination for his hypertension.  See May 2012 VA examination.  The examiner indicated that the Veteran's hypertension was diagnosed in 1999 and that his "hypertension is not secondary to the diabetes since his renal function is normal with a creatinine of 1.1 and EGFR of 66 from January 5, 2012".  Id.  Further, the examiner indicated that he was unable to state that the hypertension is secondary to PTSD without resorting to mere speculation because the hypertension is well-controlled.  Id.  Therefore, the examiner stated he cannot say "whether the hypertension has been permanently aggravated beyond its natural progression by the PTSD".  Id.

In a January 2013 VA addendum opinion, after a review of the record the examiner concluded that the Veteran's hypertension is "less likely than not" due to service or his service-connected PTSD.  See January 2013 VA examination addendum.  The examiner explained that because there is "no evidence" of hypertension until 1999, it is "not etiologically related to the service."  Id.  The examiner further noted that "there is no evidence in the medical literature that hypertension is caused by PTSD."  Id.

The Veteran was most recently afforded a VA examination in April 2015.  See April 2015 VA examination.  After a review of the Veteran's record, including the "article submitted by Veteran," and UpToDate medical reference, the examiner concluded that the Veteran's hypertension was neither directly related to service or proximately caused by or aggravated by the Veteran's service-connected PTSD or diabetes.  Id.  Regarding direct service connection, the examiner noted that the Veteran had "normal BP readings on entrance and separation exams," and that there were no abnormal blood pressure results at any other time during service.  Id.  Regarding the Veteran's secondary connection theories, the examiner noted that the Veteran's hypertension diagnosis "predated his DM and therefore DM cannot be etiologic cause."  Id.  Moreover, the examiner noted that the Veteran's renal functioning "has been normal," so there has not been any indication of any aggravating of the disease because of diabetes.  Id.  Regarding PTSD, the examiner reviewed a medical reference treatise and identified a list of "accepted causes of secondary HTN," of which PTSD was not included.  Id.  The examiner noted that sleep apnea is on this list, and that "correction of the sleep apnea may improve blood pressure control."  Id.  However, the examiner noted that the Veteran had "not been compliant with sleep apnea treatment," thus it is a reasonable assumption that the "untreated sleep apnea syndrome may be complicating BP control."  Id.  The examiner concluded that the Veteran's "obesity and uncontrolled sleep apnea are most likely factors contributing to less than ideal BP control."  Id.  The examiner noted that the Veteran's obesity has worsened over the years, and that he has been noncompliant with the sleep apnea treatment.

Analysis

Given the evidence of record, the Board finds that service connection for hypertension is not warranted on either a direct, presumptive, or secondary basis.  Initially, the record does not show, nor does the Veteran contend that his hypertension began in service.  Rather, as per the December 1999 private treatment record, the Veteran's high blood pressure began around 1999, approximately 30 years after military service.  Furthermore, there is no evidence in the record which demonstrates that hypertension was manifested to any identifiable degree during service or within a year after.  38 C.F.R. § 3.309.  As such, service connection for hypertension on a direct or presumptive basis is not warranted. 

 With regard to the Veteran's claim that his hypertension is secondary to his service-connected PTSD and/or diabetes, both the January 2013 and April 2015 VA examiners specifically opined that the Veteran's hypertension was not caused by or aggravated by his PTSD or diabetes.  As noted above, the April 2015 VA examiner noted that the Veteran's hypertension both predated his 2008 diagnosis of diabetes and he has displayed normal renal functioning throughout the record, thus negating theories of proximate cause and aggravation.  Regarding the Veteran's PTSD, the January 2013 and April 2015 VA examiners concluded that the Veteran's hypertension was not related to this disability.  However, the April 2015 examiner provided a thoroughly detailed opinion after review of the Veteran's article in support.  Specifically, the examiner cited the review of a medical reference treatise and noted that PTSD was not included on the list of known secondary causes of hypertension, unlike the Veteran's untreated sleep apnea.  The 2015 VA examiner postulated a likely alternative to the Veteran's uncontrolled blood pressure, noting the impact of his sleep apnea treatment noncompliance and worsening obesity.  As the VA examiners, especially the April 2015 VA examiner, offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra. 

While the Veteran contends that his hypertension is secondary to his PTSD and diabetes, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the hypertension has multiple potential etiologies, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, based on the foregoing, the Board finds that service connection for hypertension is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep disorder, including as due to service-connected posttraumatic stress disorder (PTSD) with mild depression, is denied.
 
Entitlement to service connection for hypertension, including as due to service-connected PTSD with mild depression, and Type II Diabetes Mellitus, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


